Title: Circular to General Officers, 28 May 1779
From: Washington, George
To: 



Sir,
Head Quarters Middle Brook 28th May 1779

The knowledge you have of the general situation of the enemy makes it unnecessary I should enter into any further detail than barely to inform you.

That their number at New York Staten and Long Island—supposing the detachment which went to Virginia to consist of two thousand men, agreeable to the accounts I have received—amounts according to the best estimate I have been able to form to about 9000 Men. At Rhode Island their strength is about 5 or 6000. Their remaining force in these States is in Georgia and Virginia—In addition to these, their whole influence is exerted to stimulate the Indians from one end of the Western frontier to the other against us, and reinforcements are expected from Europe. But what may be their precise destination or amount is uncertain—The current of intelligence points to New York and to at least 5000 Men.
Our own force and present disposition are pretty well known to you; but to give you a more exact idea, I shall observe, that, besides the Pennsylvania, Maryland and Virginia troops now in this Camp and the North Carolina troops at Paramus—there are three Brigades of Massachusetts troops and one of Connecticut on the North River—one of the latter at Danbury and about 2500 Continental troops at Rhode Island. You will be able to form a sufficiently accurate judgment of the collective strength of these corps; but if you should wish for more precise information, you can obtain it by applying to me. The rest of our force except about 6 or 700 on the Ohio will be employed to the Westward against the Indians.
I can say scarcely any thing of the reinforcements we have reason to expect—The measures persuing by the several States to augment their battalions and the success with which they are attended have as yet come but partially to my knowledge. I fear our prospects are very inconsiderable.
Under this concise account of matters and taking a comprehensive view of our affairs in general—particularly the state of our supplies and the depreciation of our currency—I am to request you will favor me with your opinion of the plan of conduct which it will be proper for us to persue at this juncture for the advancement of the common cause and for the honor & interest of the American Arms; in doing which, I shall be obliged by a very free and full communication of your sentiments. I am Sir Your Most Obet servant
Go: Washington
